Citation Nr: 0701044	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for a left ankle 
disability from March 17, 2002.

2.  Entitlement to a compensable rating for a right shoulder 
disability from March 17, 2002.

3.  Entitlement to a compensable rating for a right knee 
disability from March 17, 2002.

4.  Entitlement to a compensable rating for a left knee 
disability from March 17, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1990, February 1992 to June 1995, and from September 
2001 to March 2002.  The veteran also had a subsequent period 
of unverified service in a reserve component. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In June 2004 the veteran requested a video-conference hearing 
before a member of the Board.  By letter dated in April 2006 
he was notified of a video-conference hearing scheduled for 
May 12, 2006.  The veteran failed to appear for his scheduled 
hearing.  Therefore, because the veteran without good cause 
fail to show for a hearing, no further hearing can be 
scheduled and appellate review may go forward.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative argues that VA has not fulfilled 
its duty to assist the veteran in developing his claim 
because VA examinations afforded the veteran did not include 
a review of the claims folder.  The Board agrees.  

In this regard, while VA examinations were afforded the 
veteran in January 2003 and in May 2005, the December 2002 
Exam Request Report indicates that the claims file was not 
sent to the January 2003 VA examiner and the May 2005 
examiner stated that there were no medical records to review.  
Accordingly, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment, a 
remand to obtain an addendum to the May 2005 VA examination 
is required.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2006).  

When readjudicating the knee claims, the RO should be mindful 
of Esteban v. Brown, 6 Vet. App. 259, 261 (1994); VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998); VAOPGCPREC 09-04; 69 Fed. Reg. 59990 
(2004).  

Given the evidentiary development order above, on remand, the 
veteran should be provided updated Veterans Claims Assistance 
Act of 2000 (VCAA) notice in accordance with the United 
States Court of Appeals for Veterans Claims (Court) recent 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The RO should forward the claims file 
to the May 2005 VA examiner if available 
and another orthopedist if he is not.  
After a review of the record on appeal, 
the examiner should state whether he 
wishes to amend in total or in part any 
of the findings made at his earlier 
examination regarding the veteran's left 
ankle, right shoulder, right knee, and 
left knee disabilities. 

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with the Court's 
holding in Dingess.  38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006). 

3.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  In 
readjudicating the veteran's knee claims, 
the RO should be mindful or VAOPGCPREC 
23-97, VAOPGCPREC 9-98, and VAOPGCPREC 
09-04 as well as the Court's holding in 
Esteban, supra.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

